THE THIRTEENTH COURT OF APPEALS

                                    13-17-00396-CR


                                 John Rafael Arguello
                                          v.
                                  The State of Texas


                                   On Appeal from the
                   258th District Court of San Jacinto County, Texas
                                 Trial Cause No. 11,717


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

June 28, 2018